     Case 2:20-cv-00278-RGK-SK Document 28 Filed 07/02/20 Page 1 of 2 Page ID #:149



 1                                                                 JS-6
 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10

11

12    SHAMAR JACKSON,                                Case No.: 2:20-cv-00278-RGK-SK
13                  Plaintiff,                       Hon. R. Gary Klausner
14        v.                                         [PROPOSED] ORDER FOR DISMISSAL
                                                     WITH PREJUDICE
15    FRANCISCO G. CAPA, Trustee of the
      Capa Revocable Living Trust Dated April
16    16, 1996, a California Trust, who acquired     Action Filed: January 9, 2020
      title as Francisco G. Capa Trustee of the      Trial Date: Not on Calendar
17    Revocable Living Trust
18    ESPERANZA CAPA, Trustee of the Capa
      Revocable Living Trust Dated April 16,
19    1996, a California Trust, who acquired title
      as Francisco G. Capa Trustee of the
20    Revocable Living Trust; and Does 1-10,
21                  Defendants.
22

23

24

25

26

27

28
                                               1
                         [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:20-cv-00278-RGK-SK Document 28 Filed 07/02/20 Page 2 of 2 Page ID #:150



 1          Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2    it, and being fully advised finds as follows:
 3          IT IS ORDERED THAT:

 4          Plaintiff Shamar Jackson’s (“Plaintiff”) action against Fernando G. Capa and
 5    Esperanza Capa (“Defendants”) is dismissed with prejudice.
 6

 7    Dated: July 2, 2020
                                                        Hon. R. Gary Klausner
 8                                                      United States District Judge
                                                        Central District of California
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
                        [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
